Citation Nr: 1805422	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for the residuals of a left hand/wrist injury. 

2.  Entitlement to service connection for respiratory/recurrent bronchitis disorder. 

3.  Entitlement to service connection for right knee disorder. 

4.  Entitlement to service connection for bicuspid aortic valve/mitral valve prolapse/heart disorder.  


REPRESENTATION

Veteran represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from January 1992 to June 1992, with additional time in the Reserves.

This appeal to the Board of Veterans' Appeals Board (Board) is from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

In March 2014, the Board reopened and remanded all of the claims for development.  

The Board further notes that the Veteran had a claim for service connection for major depressive disorder, recurrent (previously claimed as anxiety attacks and sleep difficulties) certified to the Board.  However, an August 2017 RO decision granted this claim in full and thus it is no longer before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a currently diagnosed left hand/wrist disability that is etiologically related to a disease, injury, or event that occurred in service.

2. The preponderance of the evidence is against a finding that the Veteran has a currently diagnosed respiratory/recurrent bronchitis disability that is etiologically related to a disease, injury, or event that occurred in service.

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a currently diagnosed right knee disability that is etiologically related to a disease, injury, or event that occurred in service.

4.  The preponderance of the evidence is against a finding that the Veteran has a bicuspid aortic valve/mitral valve prolapse/heart disorder that is a congenital or developmental defect subject to compensation within the meaning of applicable legislation since there is no evidence of any superimposed disease or injury during service affecting the Veteran's bicuspid aortic valve/mitral valve prolapse/heart disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a left/hand wrist disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for respiratory/recurrent bronchitis disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for bicuspid aortic valve/mitral valve prolapse/heart disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran and her attorney have not raised any additional issues with the duty to notify or duty to assist with regard to her claims decided below.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II.  Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In general, service connection may not be granted for congenital or developmental defects as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  However, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Left Hand/Wrist

The Veteran is seeking service connection for a left hand/wrist disability.  The Veteran alleges that she has a current disability related to an injury to her left hand/wrist in 1987 on active duty when she punched a servicemember who was harassing her.  See June 2010 DRO hearing transcript, p. 2.

The Veteran's service treatment records contain a March 1989 medical entry reflecting that the Veteran had previously sustained a bone fracture for punching a fellow Marine.  See November 2014 service treatment records, p. 12.  

Post-service medical records dated in March 1991 reflect that the Veteran had swelling and tenderness in her left hand, but no fracture.  See November 2014 service treatment records, p. 73.

The claims file shows that the Veteran suffered an additional injury to her left hand playing softball on June 1, 1991.  See November 2014 service treatment records, p. 63.  The March 2014 Board remand required the RO to seek records to determine if this injury occurred while the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  New records received since the March 2014 remand indicate that the Veteran was not on active duty for training or inactive duty for training on June 1, 1991.  See November 2014 military personnel records, pp. 17, 27.  Since the Veteran was not on any military duty on June 1, 1991, the Board finds that the June 1, 1991 softball injury did not occur during a period of ACDUTRA or INACDUTRA.

In January 1995, the Veteran had a VA examination.  The VA examiner noted that the Veteran's left hand fracture occurred in 1987 when she was stationed at the El Toro base.  The Veteran stated that a non-commissioned officer (NCO) kept pushing her around and finally she turned around and hit him with her dominant left hand.  The Veteran stated she hit the NCO on the shoulder and hurt her left hand with bruising.  X-rays demonstrated a fracture of the fifth metacarpal bone and the Veteran's arm was put into a short-arm cast that the Veteran wore for two weeks.  After these two weeks, more X-rays were taken of her wrist/hand and demonstrated that the fracture was not healing very well.  As such, the Veteran was put into a second cast that was too tight.  Finally, she was put into a third cast for two weeks, after which X-rays showed that her fracture had healed.  The Veteran stated that she has had no trouble with the left hand except during cold weather, when she gets a little bit of aching from time to time.  Id. at 3.

Upon observation, the January 1995 VA examiner noted no deformity, no instability, and no pain of the left fifth metacarpal at all in the left hand.  There was no depression in the knuckle and the fingers had a completely normal range of motion.  The Veteran was able to make a good fist with the fingertips coming to the distal palmar crease, with no pain or tenderness.  The Veteran had full motion in the wrist joint, metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints of the Veteran's fifth finger.  

Following an x-ray, the January 1995 VA examiner diagnosed the Veteran as having a fracture of the fifth metacarpal of the left hand that healed with no residuals.  Specifically, the examiner's impression was that there was no residual post-fracture deformity of the left 5th metacarpal and stated that the hand and wrist appeared within normal limits.

In April 2011, the Veteran had another VA examination.  After reviewing the claims file, the examiner noted that the Veteran's left hand injury had its onset in May 1987.  The Veteran reported that she suffered a left hand lateral/ulnar side bone (metacarpal) injury in the Marine Corps, but she was uncertain if it was fractured.  The Veteran stated that her hand was put in a cast for 4 to 6 weeks at the time of the injury.  She reported swelling and stiffness of the left hand (except thumb) for the past 2 years, preventing her from wearing her wedding ring since then.  The Veteran stated that her condition had gotten progressively worse.

The April 2011 VA examiner diagnosed the Veteran with left hand strain.  Upon observation, however, the examiner noted that there was no decrease in left hand strength or dexterity.  Also, the examiner noted that the Veteran's STRs showed an X-ray of the left thumb in May 1987 that was within normal limits.  Furthermore, the examiner noted that April 2011 X-rays showed no significant abnormalities, fractures, dislocations, periarticular osteoporosis, or significant degenerative disease.  Finally, the examiner noted that the January 1995 X-rays also showed no residual postfracture deformity of the left 5th metacarpal and stated that the Veteran's left hand/wrist was within normal limits.  

The April 2011 VA examiner opined that it was less likely than not that any current left hand disability was related to the Veteran's injury in May 1987 while on active duty.  The examiner noted that the left thumb was unremarkable during this examination, noting that the Veteran had trace swelling of her left index and ring fingers.  The Veteran also had mild tenderness in the left lateral hand (5th metacarpal area) per palpation at the examination.  

In June 2017, the Veteran had another VA examination.  After reviewing the claims file, the examiner noted that the Veteran stated that she sustained a fracture of the fifth metacarpal in the late 1980s when she struck an attacker with her left fist.  The Veteran stated that it was treated in a cast for 6 weeks and healed.  However, she now complained of pain in the left hand and wrist, including when pushing or pulling.  The Veteran also complained of intermittent swelling of the left hand and wrist with use.  
The June 2017 VA examiner diagnosed the Veteran with a healed left 5th metacarpal fracture.  However, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's left/hand wrist injury was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that, in January 1996 [sic], the Veteran's injury exhibited no residual post-fracture deformity in the left fifth metacarpal and that in April 2011, the Veteran's left hand exhibited no fracture or dislocation and no significant degenerative disease.  Also, upon observation, the examiner noted that the Veteran demonstrated normal range of motion of the left hand and wrist, with mild tenderness, but without pain or deformity on examination.  Furthermore, the examiner observed that past X-rays indicated that the fractures healed without residuals.  In a current June 2017 X-ray, the examiner noted no acute bony process.  As such, the examiner concluded that the Veteran did not have a current chronic disability of the left hand/wrist arising from a service injury in 1987.

Analysis

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of:  a present disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Regarding Shedden element two of an in-service injury, the Board finds the Veteran's June 2010 DRO hearing testimony of a 1987 injury to be credible and the March 1989 service treatment record noting a bone fracture from punching a fellow Marine to be probative.  As such, the Board finds that the Veteran sustained a left hand/wrist injury in service, thus satisfying Shedden element two.  

Regarding Shedden element one, the Board finds the June 2017 VA opinion that the Veteran's left hand injury in service had healed with no residuals highly probative.  The Board reaches this conclusion because the examiner reviewed the claims file, past and current X-rays, and had personally observed that the Veteran's left hand had normal range of motion and normal appearance.  The examiner supported the opinion by referring to prior X-rays indicating that the fracture had healed without residuals.  Specifically, the examiner referred to evidence that in an January 1995 x-ray the Veteran's injury exhibited no residual post-fracture deformity in the left fifth metacarpal, and also referred to April 2011 evidence noting that the Veteran's left hand exhibited no fracture or dislocation and no significant degenerative disease.  Finally, the June 2017 VA negative nexus opinion has probative value because it was supported by a June 2017 X-ray that demonstrated healing of the fracture with no acute bony process.  In light of the foregoing, the Board finds that the Veteran's in-service left hand/wrist fracture had healed without residuals and, thus, the Veteran does not have a current left hand/wrist disability.  As such, the Veteran has not satisfied Shedden element one.  

The Board has considered the Veteran's lay contention that she has a current left hand/wrist disability caused by her in-service injury.  However, the Veteran has not been shown to be competent to opine as to diagnosis or etiology of any left hand/wrist disability.  As such, the Board finds that the Veteran has not established a nexus between a current left hand/wrist disability and her in-service injury and, thus, has not satisfied Shedden element three.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left hand/wrist disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The Veteran's claim for entitlement to service connection for left hand/wrist injury is denied.

Respiratory/Recurrent Bronchitis

The Veteran is seeking service connection for respiratory/recurrent bronchitis.  Specifically, the Veteran contends that she has experienced bronchitis every year starting in 1985 when she was on active duty.

In August 1985, the Veteran was diagnosed with acute respiratory disease.  See November 2014 service treatment records, p. 39.  In September 1985, the Veteran's lungs were noted to be clear.  Id. at p. 4.  In November 1988, the Veteran's lungs were noted as clear.  Id. at 6.  In June 1991, the Veteran's lungs were noted to be clear to auscultation.  See November 2014 service treatment records, p. 39.  In March 1992, the Veteran was diagnosed with bronchitis and an upper respiratory infection, but her lungs were clear to auscultation and she was noted to be a non-smoker.  See November 2014 service treatment records, pp. 23, 26.  In April 1992, the Veteran was diagnosed with bronchitis.  See November 2014 service treatment records, p. 58.

Following her separation from service, in January 1995, the Veteran had a VA examination.  The Veteran stated that after her second period of service in 1992, she collapsed while she was at Camp Lejeune.  She stated that she did not remember what happened, but that she was in the schoolyard when it occurred.  The Veteran stated that she was told that she exhibited seizure-like activity, but she stated that she had never been on anti-seizure medication.  She stated that she had been bothered since then by anxiety attacks associated with chest pain and hyperventilation.  The Veteran stated that she felt that she had been unable to exert herself because she developed chest pain and shortness of breath.  She stated that the chest pain also occurred at rest and that she also got particular chest pain with anxiety when she was under stress.  She denied any allergies other than to lidocaine and codeine and denied any viral syndrome.  The Veteran's lungs were clear to percussion and auscultation, with no wheeze on forced expiration and the lungs had good air movement.  In light of the foregoing, the January 1995 VA examiner diagnosed the Veteran with recurrent bronchitis, chest pain, and shortness of breath with exertion and at rest.  Id. at pp. 1-2.

In May 2006, the Veteran was diagnosed with asthmatic bronchitis for up to two episodes per year since 1985.  The Veteran's chest was clear even with forced expiration in the recumbent position and there was no dullness to percussion or egophony.  Her respiratory movements were normal and the lungs were clear to auscultation.  See January 2011 service treatment records, p. 25.  In August 2010, the Veteran was diagnosed with mild asthma.  See September 2010 medical treatment records, p. 47.  In October 2010, the Veteran had a negative chest radiograph, with the lung bases being clear and no evidence for pneumothorax.  See September 2010 medical treatment records, p. 29.  

In June 2017, the Veteran had another VA examination.  The examiner reviewed the Veteran's claims file.  The Veteran reported that while she was stationed at Fort Leonard Wood in 1985, she was cleaning heavy equipment with a high pressure hose in very cold weather.  After cleaning this equipment, the Veteran said that she developed severe bronchitis requiring hospitalization for a few days.  The Veteran stated that since 1985, she has had a yearly bout of bronchitis characterized by a productive cough and fever.  The Veteran reported that she had an acute exacerbation of bronchitis in March 2016.  The examiner noted that the Veteran stated that 20 to 25 years ago, she had smoked less than a pack of cigarettes per week for a period of 4 years.  The Veteran did not recall being diagnosed with pneumonia in the past.  The Veteran reported being diagnosed with mild asthma and having had her last chest X-ray done in 2015.  

In June 2017, the Veteran had another chest X-ray done.  The X-ray indicated no acute cardiopulmonary disease with no probable calcified granuloma in the right lung apex.  The Veteran also had pulmonary function testing (PFT) done that demonstrated normal, acceptable, and reproducible spirometry results.  Additionally, the Veteran exhibited no bronchodilator response and her total lung capacity was within normal limits.  Her diffusing capacity was mildly reduced, but was normal when corrected for alveolar volumes.  The June 2017 VA examiner stated that the Veteran's cardiopulmonary condition had no effect on her ability to work.  

The June 2017 VA examiner diagnosed the Veteran with asthma (first diagnosed in May 2006) and acute bronchitis (first diagnosed in April 1992).  However, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's acute bronchitis was incurred in, or caused by, her claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran had episodes of acute bronchitis in service that were also noted in the medical record as a diagnosis of mild asthma in 2006 and in August 2010, and then later again as acute bronchitis in March 2016.  As such, The VA examiner concluded that there has been no continuity of symptoms from the Veteran's release from active duty service in 1992 to the episodes of acute symptomatology that she may now experience in association with episodic acute bronchitis or rhinitis.  

In further support of the opinion, the June 2017 VA examiner explained that acute bronchitis is a self-limited process that resolves, but may recur.  In contrast, the VA examiner explained that chronic bronchitis is defined as the presence of cough and sputum production on most days over at least a 3 month period for more than two consecutive years in a patient without other explanations for cough.  The VA examiner explained that almost all chronic bronchitis patients are smokers except for a small number who have chronic exposure to and airway inflammation due to other fumes or dust.  The VA examiner further noted that because of the high prevalence of smoking, chronic bronchitis remains one of the most frequent causes of chronic cough, noting that most smokers with chronic bronchitis do not seek medical attention for their cough.  The VA examiner stated that chronic bronchitis only accounts for 5 percent or less of chronic cough cases.  In light of the foregoing, the VA examiner concluded that the Veteran does not meet the criteria for chronic bronchitis continuous from service.  

Analysis

Based on the June 2017 VA opinion and the Veteran's March 1982 service treatment record, the Board concedes that the Veteran has a current diagnosis of bronchitis and had a diagnosis of bronchitis in service, thus satisfying Shedden elements one and two.  The final required step three of the Shedden analysis determines whether the Veteran's current bronchitis is related to the bronchitis she sustained in service.

Regarding the Shedden nexus requirement, the Board finds that the June 2017 VA examiner's negative nexus opinion to be highly probative because the examiner supported the opinion by noting that the Veteran's episodes of bronchitis were not frequent enough to qualify as a person with chronic bronchitis according to the medical definition of chronic bronchitis.  Also, the opinion's probative weight comes from the observation that the Veteran does not fit the profile of a person with chronic bronchitis, i.e., a smoker, since the Veteran had not smoked for 20 to 25 years.  The examiner further noted that persons chronically exposed to fumes and dust are also a smaller group of persons who get chronic bronchitis and the Veteran has not been shown to have had such chronic exposure to dust and fumes.  Finally, the Board finds probative value in the VA examiner's negative opinion because the examiner explained that the Veteran had not exhibited chronic bronchitis continuously since service.

In contrast, the Board finds the January 1995 VA medical opinion to be less probative than the June 2017 VA medical opinion because the January 1995 VA examiner did not review the Veteran's claims file.  Additionally, the Board notes that the January 1995 diagnosis of recurrent bronchitis did not include any rationale to justify the recurrent bronchitis finding and, thus, the Board cannot accord it the same probative weight as the June 2017 VA medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning). 

Given that the June 2017 examiner relied on an interview of the Veteran, the Veteran's reported history, extensive consideration of her health treatment records, and the examiner's medical knowledge and skill, the Board finds the June 2017 examiner's opinion to be the most probative. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The examiner's opinion is also bolstered by the Veteran's service treatment and personnel records that do not indicate a history of chronic bronchitis since service.  Most importantly, the June 2017 VA examiner provided clear reasons why the Veteran did not meet the profile of a person with chronic bronchitis and did not exhibit the frequency and symptoms associated with chronic bronchitis.  As such, the Board finds that the probative evidence of record fails to establish a link between the Veteran's current bronchitis and her bronchitis in service.
The Board has taken into account the Veteran's lay contention that she currently has bronchitis caused by an in-service event.  However, she has not been shown to be competent to diagnosis bronchitis or opine as to the etiology of any respiratory disability.  In light of the foregoing, the Board finds that Shedden element three is not met.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for respiratory/recurrent bronchitis disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The Veteran's claim for entitlement to service connection for respiratory/recurrent bronchitis disorder is denied.

Bicuspid Aortic Valve/Mitral Valve Prolapse/Heart Disorder

The Veteran is seeking service connection for a heart condition, characterized as bicuspid aortic valve/mitral valve prolapse/heart disorder.  She said that she experienced shortness of breath while on active duty and did not know that she had any heart problems until she was on active duty.  See June 2010 DRO hearing, pp. 3-4.  

In May 1992, an echocardiogram showed a bicuspid aortic valve, but noted that the Veteran did not have Mitral Valve Prolapse (MVP).  See November 2014 service treatment records, p. 55.  In June 1992, the Veteran's service treatment records noted that the Veteran had an echocardiogram and had a history of MVP and bicuspid aortic valve.  See November 2014 service treatment records, p. 33.  

In April 1994, following her separation from service, the Veteran was provisionally diagnosed with symptomatic MVP with chest pain.  The note stated that the May 1992 echocardiogram showed bicuspiod aortic valve.  See November 2014 service treatment records, p. 6.  
An undated but probable June 1994 medical opinion letter noted that even though the Veteran's medical record indicated a history of MVP, the Veteran actually had congenital bicuspid aortic valve with probable mild to moderate stenosis.  In this letter, the medical provider stated that this diagnosis was supported both by physical examination and the May 1992 echocardiogram.  (The undated note references a recent June 3, 1994 emergency room visit.)  See November 2014 service treatment records, p. 9.  

In the January 1995 VA examination, the VA examiner noted that the Veteran had been initially diagnosed with bicuspid aortic valve and possible MVP.  However, the examiner could not confirm MVP because the examiner did not have access to a VA evaluation that consisted of a treadmill test and an echocardiogram, nor did the examiner have access to the Veteran's claims file.  As such, the examiner did not provide a nexus opinion, but merely diagnosed the Veteran as having a bicuspid aortic valve.  

In April 2006 private medical records, the medical provider stated that the Veteran had bicuspid valve and MVP.  See January 2011 service treatment records, p. 14.  April 2006 through August 2010 VA treatment records note prolapsing mitral valve leaflet syndrome amongst the Veteran's medical problems.  See September 2010 medical record-government facility, pp. 49, 52, 58, 64, 66, 71, 77, 81, 84, 85, and 91.  In July 2007 treatment records, the Veteran received an echocardiogram that revealed bicuspid aortic valve.  An August 2010 echocardiogram noted that the Veteran had a bicuspid aortic valve with normal valves and no heart murmurs and also diagnosed as having normal heart rate and rhythm.  See September 2010 medical treatment records, pp. 5, 29, and 44.

In a June 2017 VA examination, the Veteran was examined.  Upon claims file review, the VA examiner diagnosed the Veteran as having only bicuspid aortic valve.  With respect to previous MVP diagnoses, the VA examiner noted that echocardiograms in 1992 and July 2007 showed no MVP even though the Veteran was clinically diagnosed as having it in service.  While the June 2017 VA examiner conceded that the Veteran had bicuspid aortic valve in service, he stated that this condition was a congenital malformation.  The VA examiner stated that the Veteran was born with a bicuspid aortic valve condition and would be expected to continue to have it until surgical intervention occurred.  The VA examiner noted that a June 2017 echocardiogram of the mitral and aortic valves was poorly visualized for an assessment.  

In a July 2017 VA examination addendum, the June 2017 VA examiner clarified that the Veteran's bicuspid aortic valve is a congenital defect, an anatomic anomaly that the Veteran had at birth.  The examiner explained that the defect occurs when two of the three leaflets of the aortic valve fusing during development forming two leaflets (a bicuspid valve).

In an additional August 2017 VA examination addendum, a VA examiner noted that the Veteran was diagnosed with bicuspid aortic valve in 1992 while in service after the Veteran experienced shortness of breath on exertion.  However, the VA examiner stated that there is no evidence in the record to indicate that the Veteran suffered from any superimposed disease or injury during active service or active duty for training, noting that the Veteran had not experienced any subsequent episodes of heart failure or diagnosed arrhythmias since service.  Finally, the VA examiner again noted that while the Veteran's 1992 and July 2007 echocardiograms showed that the Veteran had a bicuspid aortic valve, they did not show her having MVP.  In sum, the VA examiner opined that the Veteran did not have any associated or superimposed diseases.

Analysis

Regarding bicuspid aortic valve, in light of the May 1992 in-service diagnosis and the June 2017 current diagnoses, the Board concedes that the Veteran has a current diagnosis of bicuspid aortic valve and that she had this condition during service.  

Additionally, the Board finds probative value in the June 2017 VA examiner's opinion that the Veteran's bicuspid aortic valve is congenital because this opinion is based upon the examiner's experience, medical knowledge, medical training.  As such, the Board concludes that the Veteran's bicuspid aortic valve is congenital.

As noted above, service connection may not be granted for congenital or developmental defects as they are not considered a disease or injury for the purpose of service connection.  However, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The Board finds probative value in the August 2017 VA addendum opinion that there was no associated or superimposed disease or injury because the examiner did a thorough review of the claims file and found no evidence of any subsequent episodes of heart failure or diagnosed arrhythmias since service.  

In light of the foregoing, the Board finds that the Veteran's congenital bicuspid aortic valve was not subject to a superimposed disease or injury during service and, thus, is not entitled to service connection.

Regarding MVP, the Shedden analysis must determine if the Veteran has a current MVP diagnosis, if she incurred or aggravated MVP in service, and if there is a nexus between these two.

While the Veteran's STRs indicate a preliminary diagnosis of MVP, the June 2017 VA examination opinion noted that 1992 and July 1997 echocardiograms did not confirm MVP.  The Board is cognizant that the Veteran's post-service medical records list MVP, but the Board points out that MVP in these records was listed as part of the Veteran's medical history and was not determined through testing or examination.  As such, the weight of the probative medical evidence does not support an MVP diagnosis either in service or currently, and, thus, Shedden element one and two are not met.  Since the Veteran does not meet Shedden elements one and two, a nexus analysis for Shedden element three is moot.

In light of the foregoing, the Board finds that the Veteran is not entitled to service connection for MVP. 

Regarding any other heart disorder, the January 1995 and June 2017 VA examinations noted no other current heart disorders.  Since Veteran has not been diagnosed with any other heart disorder, the Veteran has not met the Shedden element one requirement of a current disability and thus is not entitled to service connection for any other heart disorder.  Further Shedden analysis is thus moot.
 
The Board has taken into account the Veteran's lay contention that her bicuspid aortic valve/mitral valve prolapse/heart disorder is related to her active duty service.  However, the Veteran has not been shown to be competent to opine as to etiology or diagnosis of heart related disorders.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bicuspid aortic valve/mitral valve prolapse/heart disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The Veteran's claim for entitlement to service connection for bicuspid aortic valve/mitral valve prolapse/heart disorder is denied.











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the residuals of a left hand/wrist injury is denied. 

Entitlement to service connection for respiratory/recurrent bronchitis disorder is denied. 

Entitlement to service connection for right knee disorder is granted. 

Entitlement to service connection for bicuspid aortic valve/mitral valve prolapse/heart disorder is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


